       Case: 1:20-cv-00293-TSB Doc #: 7 Filed: 04/17/20 Page: 1 of 1 PAGEID #: 116




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 CHARLES WALKER,                              :      Case No. 1:20-cv-293
                                              :
          Plaintiff,                          :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 DAYTON-PHOENIX GROUP, INC.,                  :
                                              :
          Defendant.                          :

                   ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO TRANSFER VENUE (Doc. 6)

         This civil action is before the Court on Defendant Dayton-Phoenix Group Inc.’s

unopposed motion to transfer venue. (Doc. 6). The motion explains that Defendant

inadvertently removed the matter to this Court from the Ohio Court of Common Pleas of

Montgomery County, which sits in the Southern District of Ohio’s Western Division at

Dayton. (Id.).

         Because this matter was inadvertently removed to the Cincinnati Division,

Defendant’s motion to transfer venue (Doc. 6) is GRANTED. Accordingly, IT IS

ORDERED that this case be TRANSFERRED to the Western Division at Dayton of the

United States District Court for the Southern District of Ohio pursuant to 28 U.S.C.

§ 1404(b) for reassignment to a Judge at that location.



Date:         4/17/2020                                       s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge
